Title: To Thomas Jefferson from Bernard Peyton, 22 March 1824
From: Peyton, Bernard
To: Jefferson, Thomas

Dear Sir,Richd
22d Mar: 1824On friday last I sent you by a Waggon, to Charlottesville, to the care of Mr Raphael, one & an half Gallons best Marrow Fat Peas, which I hope will reach you in time for your purposes—by a Waggon, a few days prior to the one above referred to, sent you a Box of Grape cuttings, sent to my Counting House, by Dr Norton, of this City, without direction, he tells me since, they were intended for Jefferson Randolph, please acquaint him with it.With great respect Dr Sir, Yours very TrulyBernard Peyton